Title: Thomas Jefferson to Thomas Ritchie, 27 September 1814
From: Jefferson, Thomas
To: Ritchie, Thomas


          Dear Sir  Monticello Sep. 27. 14.
          In a letter of Aug. 19. I proposed to you to published publish the translation of an inedited work of Mr Tracy, to which I will ask the favor of an answer, as, if you cannot do it, I must engage some other.  I will also ask the return of two letters from Dr Maese of Philadelphia and mr Greer of Baltimore inclosed in mine of Aug. 14. Accept the assurance of my esteem and respect.
          Th:
            Jefferson
        